IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-80,957-01




IN RE ANDRES ENRIQUE CANTU, Relator




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. CR-730-09-C (01) IN THE 139TH DISTRICT COURT
FROM HIDALGO COUNTY




            Per curiam.

O R D E R


            Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed an application for a writ of habeas corpus
in the 139th District Court of Hidalgo County, that more than 35 days have elapsed, and that the
application has not yet been forwarded to this Court.
            On February 26, 2014, we held this application in abeyance and ordered Respondent, the
District Clerk of Hidalgo County, to file a response.  On April 3, we received Relator’s Article 11.07
application. It was file-stamped in Hidalgo County on September 3, 2013, and the State
acknowledged receipt of the application on February 27, 2014.  There is no explanation in the record
for why Relator’s habeas application was filed in September 2013, but not acknowledged by the
State until almost six months later.
            The Hidalgo County District Clerk and the Hidalgo County District Attorney shall both
submit affidavits, explaining how the process of filing and serving habeas applications is conducted
in Hidalgo County, and explaining why there was a delay of almost six months between the date
upon which Relator’s habeas application was filed, and the date upon which the State acknowledged
receipt of the application.  This application for leave to file a writ of mandamus shall be held in
abeyance until Respondent and the State have responded.  Such responses shall be submitted within
30 days of the date of this order.
Filed: April 30, 2014
Do not publish